Citation Nr: 0210268	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  02-00 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(West Supp. 2002) for residuals of VA treatment on June 24, 
1999.  

(The issue of entitlement to an increased evaluation for 
schizophrenia is subject of a separate decision.)

(The issue of entitlement to service connection for 
paraplegia secondary to service-connected schizophrenia will 
be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant served on active duty from January 1975 to 
January 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In that determination, the RO inter alia 
denied the appellant's claim of entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for residuals of VA treatment 
on June 24, 1999.  In March 2002, the appellant testified at 
a travel board hearing before the undersigned, a Member of 
the Board designated by the Chairman of the Board to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 
2002).  A transcript of the hearing is of record.

The veteran offered testimony on two other issues at his 
March 2002 hearing.  Those issues will be the subject of 
separate decisions, because another Board Member has also 
held a hearing with respect to them.  Because the issue 
covered herein was not in appellate status at the time of the 
previous hearing, it will be addressed only by the 
undersigned, who conducted the hearing.  38 U.S.C.A. 
§ 7107(c) (West Supp. 2002).

Thus, a separate decision is being issued with respect to the 
claim of entitlement to an increased evaluation for 
schizophrenia from November 1993 to November 1997.  As for 
the secondary service connection issue, the Board is 
undertaking additional evidentiary development pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When that 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing these issues, signed by both Members of 
the Board who heard the testimony.


FINDING OF FACT

The residuals of the June 24, 1999, simple cystectomy were 
not the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, and was not the result of 
an event not reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for residuals of VA treatment on June 24, 
1999, are not met.  38 U.S.C.A. § 1151 (West Supp. 2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2002).  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326) (regulations implementing 
the VCAA).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002); see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

In a February 2000 statement, the appellant filed a claim 
seeking compensation pursuant to 38 U.S.C.A. § 1151 for 
residuals of a surgical procedure conducted at a VA facility 
on June 24, 1999.  This claim satisfies the complete-
application requirement of 38 U.S.C.A. § 5102 (West Supp. 
2002) and 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)(2)).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  The RO sent 
the appellant a January 2002 statement of the case listing 
the evidence considered, the legal criteria for evaluating 
the claim, and the analysis of the facts as applied to that 
criteria, thereby informing the appellant of the information 
and evidence necessary to substantiate the claim.  The Board 
concludes from this action that VA has informed the appellant 
of the type of information and evidence necessary to 
substantiate his claim.  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  In 
his claim, the appellant indicated that he underwent a 
urostomy on June 24, 1999, at the VA Medical Center (VAMC) in 
Houston, Texas.  By a March 2000 letter, the RO requested 
records pertaining to that treatment from the Houston VAMC.  
In September 2000, the Houston VAMC provided the RO with 
copies of the operation report, the hospital admission and 
discharge summaries, and the clinical records generated 
during the appellant's hospitalization from June 1999 to 
March 2000.  The Board concludes that VA has undertaken 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  The RO did not afford the 
appellant a VA examination specifically with regard to this 
claim.  An examination is necessary when the record does not 
contain sufficient medical evidence to make a decision on the 
claim.  In this case, the hospital and clinical records 
overwhelmingly identify the appellant's obesity, not the 
VA treatment, and the cause of the his continuing 
difficulties.  Therefore, an examination in this case is not 
necessary.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO, and there would be no 
possible benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g.,  Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.

II.  Analysis

Section 1151 of title 38 of the United States Code was 
amended by Section 422 of Public Law 104-204.  The new 
version of the law is effective with respect to claims filed 
on or after October 1, 1997.  The appellant's claim was filed 
after this date, and thus the current version of the law 
applies.  VAOPGCPREC 40-97.

Under section 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service connected.  A disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West Supp. 
2002).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.  Moreover, 
the Board may not base a decision on its own unsubstantiated 
medical conclusions, but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record or adequate quotation from recognized medical 
treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Historically, VA hospital records from 1993 to 1998 showed 
the development of a urethral stricture.  Various procedures 
were performed with the hope of addressing the problem, to no 
effect.  VA hospital records in June 1994 showed that the 
appellant underwent an elective urethral closure.  VA 
clinical records in October and November 1998 show a history 
of scrotal fistula and complete urethral stricture.  VA 
hospital records in May and June 1999 indicated that the 
appellant was admitted for persistent daily soiling of his 
clothing with probable loose stools or drainage from his 
scrotum.  The report noted a surgical history, including a 
urethral scrotal fistula repair in 1998, status post 
cholecystectomy in 1998, suprapubic catheter placement, and 
inguinal hernia repair.  The appellant continued daily 
packing of the fistula and it was determined that the soiling 
of his clothes was due to a scrotal abscess.  The physicians 
recommended that the appellant have an ileal conduit placed.  
The appellant chose not to have the procedure performed after 
hearing the risks of recurrent and possibly life-threatening 
infections.  

On June 9, 1999, the appellant reported to an emergency room 
with complaints of fever, vomiting yellow sclerae, and an 
inability to tolerate food for two days.  He was treated with 
antibiotics, as he had been the previous month, and he 
eventually agreed to the surgical option.  On June 24, 1999, 
the appellant underwent a simple cystectomy, ileal conduit 
urinary diversion, open gastrotomy, and placement of a 
central venous catheter to deal with the urethrocutaneous 
fistula.  The operative report noted that the appellant had a 
fistula tract draining into his scrotum resulting in several 
urinary tract infections with scrotal abscess.  The surgeon 
indicated that he had explained to the appellant that a 
fistula posed a risk of soft tissue infection, especially in 
the perianal region, which could be life threatening.  The 
surgeon indicated that he and the appellant had discussed the 
options for treating the fistula tract; that he, the surgeon, 
recommended a simple cystectomy with ileal conduit urinary 
diversion in the hope of allowing the fistula tract to close 
completely; and that he and two other physicians had 
explained the risks and benefits of the procedure to the 
appellant.  Those risks included bleeding, infection, the 
need for further procedures, damage to the bowel and urinary 
tract, small bowel obstruction, and pneumothorax.  The 
surgical report indicated that the appellant "wishes us to 
proceed."  

Postoperatively, as discussed in a September 1999 updated 
hospital report, the appellant had more purulent drainage 
from the perianal wound and no evidence of abdominal abscess 
formation.  In July 1999, he went back to the operating room 
for surgical irrigation and debridement of the scrotal wound.  
There was no evidence of infection within the perianal wound, 
though there was in the abdominal wound, with improvement on 
antibiotics.  There was excessive leakage around the site of 
the urostomy in the weeks after the surgery, which the 
physicians indicated was most likely a complication of the 
appellant's obesity.  The wound care nurse had experienced 
difficulty finding a properly fitting urostomy bag.  It was 
noted that the appellant had excess concern that the dampness 
in the abdominal region could be secondary to some sort of 
fistula internally communicating between the ureters and the 
abdominal wound.  Health care providers had assured the 
appellant that any moisture in the abdominal wound that is 
urine is secondary to leakage from the urostomy.  As that 
situation improved, there was less dampness in the abdominal 
region.  

In November 1999, an updated hospital report indicated that 
the scrotal wound was large, without drainage, and continued 
to improve with wet-dry dressing changes.  As for the 
abdominal wound, it had no adverse effects and remained clean 
and dry.  The appellant continued to have problems with the 
ileal conduit, though, with leakage of urine from around the 
site of the insertion of the urostomy bag to his skin.  He 
developed a thickened skin around the site where the urostomy 
bag was changed daily.  There were several attempts of 
different flat plates placed, as well as urostomy bags 
applied, but none with great success.  Often he would have a 
good seal, and somehow overnight leakage would come from the 
site.  There is a continual search for a combination of flat 
plate and adhesive that would prevent leakage.  

In January 2000, an updated hospital report indicated that a 
solution to the leaking urostomy site was still elusive.  It 
was noted that hospital personnel were awaiting the arrival 
of adhesive equipment to address this problem.  

In February 2000, an undated hospital report indicated that a 
solution still had not been found.  Surgical intervention was 
discussed, though the benefits would be questionable due to 
the appellant's massive body habitus and the estimated 
50 percent risk of post-operative infection.  The appellant 
was to continue with the current urine collecting device, to 
be changed every one or two days.  Family and care-giver 
instruction was provided to assist the appellant.  

Nothing in these facts suggests that the appellant's 
complaints arose from the carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care or the 
medical or surgical treatment.  The June 24, 1999, surgical 
report indicated that the surgery was without complication.  
The June 1999 to March 2000 hospital reports noted the 
problem of leakage from the urostomy site and the VA health-
care provider's efforts to alleviate that leakage without 
success.  Most significantly, these reports also indicated 
that the appellant's obesity, rather than any VA treatment, 
was the root cause of the continuing problems.  

Nor is there any suggestion in the record that the leakage of 
urine from the urostomy site was an event not reasonably 
foreseeable.  The surgical report indicated that VA 
physicians explained to the appellant the risks and benefits 
of the procedure, including the possibility of infection.  
After learning of these risks, the surgical report showed 
that the appellant wished to proceed.  

The appellant, in his statements and in his March 2002 
hearing testimony, argued that physicians had not told him he 
would have this leakage.  In assessing the credibility and 
weight of all the evidence, though, the medical evidence, and 
specifically the surgical report showing that the risks had 
been explained to the appellant, outweigh his contentions.  
See Wilson, 2 Vet. App. at 618.  In light of the evidence of 
record and based on the analysis above, it is the 
determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 (West Supp. 2002) for 
residuals of VA treatment on June 24, 1999.  


ORDER

Compensation pursuant to 38 U.S.C.A. § 1151 (West Supp. 2002) 
for residuals of VA treatment on June 24, 1999, is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

